Citation Nr: 1542220	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a low back disability, to include as secondary to a cervical spine disability and/or bilateral foot disabilities.

3. Entitlement to service connection for a left knee disability, to include as secondary to bilateral foot disabilities.

4. Entitlement to service connection for a right knee disability, to include as secondary to bilateral foot disabilities.

5. Entitlement to service connection for a left hip disability, to include as secondary to bilateral foot disabilities.

6. Entitlement to service connection for a right hip disability, to include as secondary to bilateral foot disabilities.

7. Entitlement to service connection for a left ankle disability, to include as secondary to bilateral foot disabilities.

8. Entitlement to service connection for a right ankle disability, to include as secondary to bilateral foot disabilities.

9. Entitlement to an extension beyond December 27, 2010 to March 1, 2011 for a temporary total convalescent rating for right foot hallux valgus (bunion) with degenerative joint disease of 1st metatarsophalangeal (MTP) joint and plantar fibromatosis treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of his claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of service connection for a low back disability and bilateral knee, hip, and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. With resolution of the doubt in his favor, the Veteran's tinnitus relates to service.

2. Following his December 2010 right foot surgery, the Veteran required convalescence through May 1, 2011.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for an extension through May 1, 2011, for a total convalescent rating under the provisions of 38 C.F.R. § 4.30 based right foot surgery have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claims are granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Service Connection for Tinnitus

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

With evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a). Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015). Therefore, the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for tinnitus may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for cardiovascular-renal disease (to include hypertension) may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran had in-service noise exposure. See April 2015 Hearing Transcript. He served as a radioman/communications specialist. DD Form 214; April 2015 Hearing Transcript. For many years, the Veteran was subject to high frequency noise from high frequency transmitters during his twelve hour shifts, often with no hearing protection. April 2015 Hearing Transcript.

In January 2013, a VA examiner noted the Veteran reported experiencing tinnitus since the 1980s, so during his military service. January 2013 VA Examination Report. He reported the tinnitus occurred daily and lasted for seconds to minutes. The examiner opined that as he had normal hearing thresholds after military separation and no significant high frequency threshold shifts between 1978 and 2013, his reports of momentary intermittent tinnitus were consistent with the general population's report of infrequent tinnitus. The examiner noted this tinnitus was considered normal and thus less likely than not caused by or a result of acoustic trauma during service.

The Veteran has provided competent and credible lay statements of current tinnitus. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (observing that "ringing in the ears is capable of lay observation."). He has also credibly asserted that relevant symptoms have continued since service. In July 2008, he reported that he experienced ringing in his ears since service, but he believed it was due to "constantly dealing with loud frequency noise" and did not believe it was a problem. July 2008 Notice of Disagreement; see also January 2013 VA Examination Report.

The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to service connection for tinnitus is granted. See 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board expresses no opinion regarding the severity of the Veteran's tinnitus. The RO will assign an appropriate disability rating and effective date on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Temporary Total Evaluation

The Veteran was awarded a temporary total rating following right foot surgery on December 27, 2010, pursuant to 38 C.F.R. § 4.30. The temporary total rating continued until March 1, 2011, at which time a 20 percent rating for right foot hallux valgus (bunion) with degenerative joint disease of the first MTP joint and plantar fibromatosis was resumed. The Veteran has asserted that he should be awarded an extension of his temporary total rating following his right foot surgery, to May 1, 2011, as he was required to wear orthotics with a rigid toe plate that prohibited normal weight bearing during that time. See April 2015 Hearing Transcript, pp. 20 (requesting that the total disability rating be granted from December to May). Resolving any reasonable doubt in his favor, the Board is granting an extension of the temporary total rating for two additional months, so through May 1, 2011.

A temporary total rating (100 percent) for convalescence will be assigned from the date of hospital admission or outpatient treatment and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30.

The Veteran underwent right foot surgery on December 27, 2010. His postoperative report indicates he was non-weight bearing on the right forefoot. December 2010 PMRs. He was given a "forefoot unloader" postoperative shoe, which allowed him to bear weight through his heel only. Id. He was told to elevate his foot as much as possible. Id.

January 2011 PMRs indicated the Veteran was to continue wearing his forefoot unloader postoperative shoe to prevent weight bearing in his right forefoot. January 2011 PMRs. On February 8, 2011, he was permitted to bear weight as tolerated in rigid toe shoes. February 2011 PMRs. In March 2011, new orthotics were ordered with a right toe plate. March 2011 PMRs. He continued to wear both the rigid shoes and orthotics for many months. PMRs. Although he was weight bearing prior, he was not medically cleared to resume normal activities until March 22, 2012. March 2012 PMRs.

In an October 2013 statement, the Veteran's orthopedic surgeon noted that he wore rigid soled shoes and orthotics with a rigid toe plate for a year beyond the standard twelve week postoperative period, to "minimize the risk that what had started to fuse might fail to fully heal." October 2013 Statement from Dr. A.H. The doctor noted that "[d]uring that period [the Veteran] was not able to . . . function as close to normally." Id.

During his April 2015 hearing, the Veteran noted that during the time he wore the rigid toe shoes and orthotics, he was unable to bear weight on his right foot normally. April 2015 Hearing Transcript, pp. 20-21. He stated he requested a temporary total disability rating to May 2011. Id. at 20.

Here, the Veteran was prohibited from normal weight bearing from the time of his right foot surgery on December 27, 2010 to his March 22, 2012 doctor's appointment, to at least May 1, 2011, as during that time he was recuperating from surgery and was required to wear orthotics with a right toe plate and rigid shoes. The regulations permit a total disability rating for surgery with severe postoperative residuals, including the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited). 38 C.F.R. § 4.30. While the Veteran did not require a wheelchair or crutches during his recovery, the shoes and orthotics he used served the same function - to prohibit regular weight bearing.

The evidence is at least in equipoise as to whether an extension of the temporary total rating for convalescence should be extended through May 1, 2011. Resolving all reasonable doubt in the Veteran's favor, the temporary total rating will be extended through that date. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. An extension beyond May 1, 2011 is not warranted. While the Veteran had an additional surgery on November 21, 2012, to remove hardware from his right foot, the issue of entitlement to a total disability rating for convalescence from that surgery is not before the Board.


ORDER

Service connection for tinnitus is granted.

The temporary total convalescent rating under 38 C.F.R. § 4.30 based on right foot surgery is extended through May 1, 2011.


REMAND

New VA examinations are needed to determine whether a low back disability and bilateral knee, hip, and ankle disabilities relate to service, especially to service-connected bilateral foot disabilities. While the Veteran had a VA examination for his knees in August 2014, this examination was inadequate as it did not properly address the effect of his reported gait problems resulting from his bilateral foot disability. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any relevant private medical records (PMRs) and/or non-medical evidence that is not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule an orthopedic examination with opinions as to whether the Veteran's low back disability and bilateral knee, hip, and ankle disabilities relate to military service, to include due to his service-connected bilateral foot disabilities. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's low back disability was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected cervical spine disability and/or bilateral foot disability, to include any gait problems, or if it otherwise relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 2009 VA Form 9, noting that his low back never bothered him until his bilateral foot disability increased in severity.

b. The VA examiner must opine as to whether the Veteran's left and/or right knee disability was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected bilateral foot disability, to include any gait problems, or if it otherwise relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 2009 VA Form 9, noting that his bilateral knees never bothered him until his bilateral foot disability increased in severity.

April 2012 PMRs, noting the Veteran reported bilateral knee pain starting in 2003 or 2004, with no injury that he was aware of and attribution of the knee pain to his military service; diagnosis of bilateral knee arthritis.

April 2015 Hearing Transcript, pp. 11, testifying that "the feet issues went into the ankles and the ankles kind of came up to the knees and I'm feeling pain in my hips and stuff."

c. The VA examiner must determine whether the Veteran has a current left and/or right ankle disability and, if diagnosed, if it was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected bilateral foot disability, to include any gait problems, or if it otherwise relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 2015 Hearing Transcript, pp. 11, testifying that "the feet issues went into the ankles and the ankles kind of came up to the knees and I'm feeling pain in my hips and stuff."

d. The VA examiner must determine whether the Veteran has a current left and/or right ankle disability and, if diagnosed, if it was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected bilateral foot disability, to include any gait problems, or if it otherwise relates to service.

The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

April 2015 Hearing Transcript, pp. 11, testifying that "the feet issues went into the ankles and the ankles kind of came up to the knees and I'm feeling pain in my hips and stuff."

9. Then, review the examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

10. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


